Chase, Ch. J.
delivered the opinion of the court» Every ground of relief in equity against an award,, fs equally open in this court, upon motion, in a summary way, 3 Burr. 1258, 9.
The court will not enter at all into the merits of the matter referred to arbitrators; but only consider such legal objections as appear on the face of the award, and such as go to the misbehaviour oí arbitrators. 2 Burr. 701. Adj. Ca. 109.
A palpable mistake in law or fact, is good cause to set aside an award, if it is apparent on the face of the award. 1 Vern. 157, 3. 2 Vern. 705. 3 Atk. 644. 1 Atk. 64. 1 Ch. Rev. 76. Brownl. 63. Cro. El. 904, 1 Rol. Ab. 251.
The court will not unravel the matter and examine into the justice and reasonableness of what is awarded. 1. Stra. 301. Adj. Ca. 105.
Judgment entered on the award.